—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered February 15, 1996, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At sentencing the defendant claimed that his plea was involuntary because of the effect of medication upon him. The *451Supreme Court providently exercised its discretion in determining that the defendant’s claim was without merit based on the plea minutes, the hospital after-care letter, defense counsel’s statements during the sentencing proceeding, and its own observation of the defendant during the plea proceeding (see, People v Pica, 112 AD2d 325; People v Bangert, 107 AD2d 752; People v Parizo, 78 AD2d 863). Moreover, since the defendant’s basis for his application to withdraw his plea was facially without merit, no formal evidentiary hearing was necessary (see, People v Billings, 208 AD2d 941; People v Morris, 118 AD2d 595).
Furthermore, the defendant was afforded meaningful representation of counsel (see, People v Rivera, 71 NY2d 705, 708; People v Baldi, 54 NY2d 137, 146-147). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.